Citation Nr: 1623484	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to November 8, 2007, for an award of service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Although the Veteran requested a hearing before the Board in his February 2014 VA Form 9, he subsequently withdrew that request in February 2015.

The record before the Board consists of electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA databases.


FINDINGS OF FACT

1.  A formal or informal claim for service connection for ischemic heart disease was not received within one year of the Veteran's discharge from service.

2.  On November 8, 2007, VA received a claim for service connection for diabetes mellitus, type II, and in the course of adjudicating that claim, medical records were associated with the claims file demonstrating a diagnosis of ischemic heart disease.

3.  No communication or medical record prior to November 8, 2007, may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease. 


CONCLUSION OF LAW

The criteria for an effective date prior to November 8, 2007, for entitlement to service connection for ischemic heart disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

However, where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as an effective date of service connection, the claim has been substantiated and there is no need to provide additional notice concerning the downstream issue.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The facts of this case are not in dispute.  Moreover, the Veteran has not identified, and the record does not otherwise indicate, any outstanding additional evidence that is necessary for a fair adjudication of the claim.

The Veteran contends that an effective date earlier than November 8, 2007, is warranted for the grant of service connection for ischemic heart disease.  He asserts that the effective date should go back to at least 2004, the year in which VA medical records first documented his heart problems.

Generally, the effective date of an award based on a original claim shall be the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  If a claim is received within one year after separation from service, the effective date shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

There are various exceptions to this general rule, most of which are not relevant here.  See, e.g., 38 C.F.R. § 3.153 (regarding VA death benefits); 38 C.F.R. § 3.156(c) (pertaining to reconsideration of a claim when VA receives or associates with the claims file relevant service department records at any time after VA issues a decision on a claim); 38 C.F.R. § 3.400(c)(i) (governing claims of entitlement to service connection for cause of death).

However, there are two relevant exceptions to the general rule.  The first is for a grant of benefits pursuant to a liberalizing law.  Effective dates of awards on the basis of liberalizing laws are assigned in accordance with the facts found, but are not usually earlier than the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the law went into effect.  38 C.F.R. § 3.114(a)(1).  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year from the effective date of the law or VA issue, the effective date will be one year prior to the date of administrative review of the Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2)-(3).

The second relevant exception relates to claims based on exposure to herbicide agents.  VA has promulgated special rules governing effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. U.S. Dep't of Veterans Affairs.  See 38 C.F.R. § 3.816 ; see also Nehmer v. U.S. Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III).  If a "Nehmer class member" is entitled to disability compensation for a "covered herbicide disease," the effective date of the award will be the date such claim was originally received by VA or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(1)-(2).

A Nehmer member means a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816(b).  In the case at hand, the Veteran served on a ship which operated in the inland waters of Vietnam during the Vietnam Era; therefore, he is considered a Vietnam veteran.  See 38 C.F.R. § 3.307(a)(6) (2015).

A "covered herbicide disease" is defined as a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  While ischemic heart disease was not added to the list of diseases associated with exposure to certain herbicide agents until August 31, 2010, notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically notes that the Nehmer provisions apply to newly covered diseases, to include ischemic heart disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Accordingly, the Board concludes the Veteran is a "Nehmer class member" and that 38 C.F.R. § 3.816 applies.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA on May 3, 1989, or received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, which in this case is August 31, 2010.  See 38 C.F.R. § 3.816(c)(1)-(2).  In both of those scenarios, the effective date of the award will be the later of the date such claim was originally received by VA or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  Id.; see also 75 Fed. Reg. 53202 (Aug. 31, 2010).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned in accordance with 38 C.F.R. § 3.114 and 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  The exception in 38 C.F.R. § 3.816(c)(3) is not applicable in this case as it governs claims filed within one year of the date of the class member's separation from service.

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Relevant to the Veteran's claim before the Board, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal for the unrelated claim.  See Veterans Benefits Administration's (VBA's) Revised Training Letter 10-04 at 19 (Feb. 10, 2011).  Specifically, if at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., ischemic heart disease), then the condition is considered to have been part of the previously denied claim.  Id. (emphasis added).  However, the training letter explicitly noted that medical records alone do not constitute a claim for Nehmer purposes.  Id. (emphasis in original).

The Veteran filed a formal claim for service connection for ischemic heart disease, which was received by VA on February 7, 2012.  The record reflects and the Veteran has not disputed the fact that he did not file a claim for ischemic heart disease at any time prior to that date.  In an April 2013 rating decision, the RO granted service connection for ischemic heart disease and assigned an effective date of February 7, 2012, one year prior to the date his formal claim was received, since receipt was more than one year after the liberalizing law at issue.  See 38 C.F.R. § 3.114 (a)(3).  The Veteran appealed the effective date, and in an October 2013 rating decision, the RO granted an effective date back to November 8, 2007, based on guidance from the aforementioned training letter.  See VBA's Revised Training Letter 10-04 (Feb. 10, 2011).  Specifically, the RO found that the Veteran had filed a claim for diabetes mellitus, type II, which was received by the RO on November 8, 2007, and in the course of adjudicating that claim, medical records demonstrating a diagnosis of ischemic heart disease were associated with the record.  The Board finds that the October 2013 rating decision affording the Veteran a November 8, 2007, effective date for ischemic heart disease is correct and that an effective date prior to November 8, 2007, is not warranted.

The Veteran asserts that service connection should be effective from 2004, specifically, the date which VA became aware he began to experience heart problems, as evidenced by VA treatment records.  Even if medical records demonstrating a diagnosis of ischemic heart disease had been submitted or associated with the record prior to November 8, 2007, which they were not, medical records by themselves do not represent an informal claim for service connection and the date of a medical record does not constitute the date of claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that "[t]he mere presence of medical evidence does not establish an intent on the part of the veteran to seek service connection" for a particular condition); see also VBA's Revised Training Letter 10-04 at 19 (Feb. 10, 2011).

The Board has also considered whether any evidence of record prior to November 8, 2007, could serve as an informal claim, in order to entitle the Veteran to an even earlier effective date under 38 C.F.R. § 3.816(c); however, prior to November 8, 2007, nothing was submitted to VA by the Veteran indicating an attempt to apply for service connection for ischemic heart disease nor was there any other unrelated claim filed with which evidence was submitted or obtained demonstrating a diagnosis of ischemic heart disease.

While the Board is cognizant of and sympathetic to the Veteran's assertions that he was diagnosed with and suffered from symptomatology related to ischemic heart disease prior to November 8, 2007, there is no reference anywhere in the record that would warrant assignment of an earlier effective date.  The pertinent legal authority governing effective dates is clear and specific and the Board is bound by such authority.

Based on the undisputed facts of record, an effective date for the grant of service connection for ischemic heart disease prior to November 8, 2007, is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date prior to November 8, 2007, for the award of entitlement to service connection for ischemic heart disease is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


